Name: Commission Implementing Regulation (EU) 2019/150 of 30 January 2019 amending Implementing Regulation (EU) No 686/2012 as regards the rapporteur Member State for the evaluation of the following active substances contained in plant protection products: deltamethrin, diflufenican, epoxiconazole, fluoxastrobin, prothioconazole and tebuconazole (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: Europe;  marketing;  European construction;  means of agricultural production;  agricultural policy
 Date Published: nan

 31.1.2019 EN Official Journal of the European Union L 27/23 COMMISSION IMPLEMENTING REGULATION (EU) 2019/150 of 30 January 2019 amending Implementing Regulation (EU) No 686/2012 as regards the rapporteur Member State for the evaluation of the following active substances contained in plant protection products: deltamethrin, diflufenican, epoxiconazole, fluoxastrobin, prothioconazole and tebuconazole (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 19, thereof, Whereas: (1) Commission Implementing Regulation (EU) No 686/2012 (2) allocated to the United Kingdom, as rapporteur Member State, the evaluation of certain active substances contained in plant protection products. (2) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union. The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or failing that, two years after that notification, i.e. from 30 March 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (3) The withdrawal agreement as agreed between the negotiators contains arrangements for the application of provisions of Union law to and in the United Kingdom beyond the date the Treaties cease to apply to and in the United Kingdom. If that agreement enters into force Union legislation in the field of plant protection products will apply to and in the United Kingdom during the transition period in accordance with that agreement and will cease to apply at the end of that period. In accordance with that agreement, during the transition period the United Kingdom is not to act as leading authority for risk assessments, examinations, approvals or authorisations at the level of the Union or at the level of Member States acting jointly as referred to, amongst others, in Regulation (EC) No 1107/2009. (4) It is therefore necessary to allocate to other Member States the evaluation of the active substances for which the United Kingdom is the rapporteur Member State and where it is expected that the European Food Safety Authority will not issue a Conclusion before 29 March 2019. The active substances concerned are deltamethrin, diflufenican, epoxiconazole, fluoxastrobin, prothioconazole and tebuconazole. (5) That allocation should ensure a balance in the distribution of the responsibilities and the work between Member States. (6) As the evaluation of the active substances concerned are at an advanced stage and the work to be carried out is expected to be minor, a co-rapporteur Member State should not be allocated for that evaluation. (7) Implementing Regulation (EU) No 686/2012 should therefore be amended accordingly. (8) This Regulation should apply from 30 March 2019. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 686/2012 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 30 March 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) No 686/2012 of 26 July 2012 allocating to Member States, for the purposes of the renewal procedure, the evaluation of the active substances whose approval expires by 31 December 2018 at the latest (OJ L 200, 27.7.2012, p. 5). ANNEX The Annex to Implementing Regulation (EU) No 686/2012 is amended as follows: (1) Part A is amended as follows: (a) the entry for Deltamethrin is replaced by the following: Active substance Rapporteur Member State Co-rapporteur Member State Deltamethrin AT (b) the entry for Diflufenican is replaced by the following: Active substance Rapporteur Member State Co-rapporteur Member State Diflufenican CZ (c) the entry for Fluoxastrobin is replaced by the following: Active substance Rapporteur Member State Co-rapporteur Member State Fluoxastrobin DE (d) the entry for Prothioconazole is replaced by the following: Active substance Rapporteur Member State Co-rapporteur Member State Prothioconazole PL (2) Part B is amended as follows: (a) the entry for Epoxiconazole is replaced by the following: Active substance Rapporteur Member State Co-rapporteur Member State Epoxiconazole PL (b) the entry for Tebuconazole is replaced by the following: Active substance Rapporteur Member State Co-rapporteur Member State Tebuconazole DK